 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

One Horizon Group, Inc., a Delaware corporation (the “Company”), is offering to
the entity identified on the signature page hereto (“Purchaser”), up to four
million two hundred and fifty thousand (4,250,000) Units, each Unit consisting
of one share of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), and a one (1) year warrant, in the form annexed hereto as
Exhibit A (the “Warrants”) to purchase an additional share of Common Stock (the
“Warrant Shares”). The purchase price for the Units is Ten Cents ($0.10) per
Unit. The exercise price of the Warrants will be Twenty Cents ($.20) per share.
The shares of Common Stock, Warrants and Warrants Shares are hereinafter
sometimes collectively referred to as the “Securities.”

 

The Units are only being offered to non- “U.S. Persons,” as defined in Rule
902(k) of Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”), and to ‘accredited investors,” as defined in Rule 501 of
Regulation D of the Securities Act promulgated under Section 4(a)(2) of the
Securities Act (“Regulation D”), pursuant to Rule 506 of Regulation D and
Section 4(a)(2).

 

The Offering will commence on October 4, 2018, and terminate on the close of
business on December 31, 2018 (the “Offering Period”). The Company may hold one
or more closings at any time during the Offering Period (each a “Closing”) until
the termination or expiration of the Offering Period. There is no requirement
that a minimum number of Units be purchased before the Company may accept
subscription proceeds from the sale of the Units from the Purchaser.

 

Purchaser desires to purchase, and the Company is willing to sell to the
Purchaser, upon the terms and conditions stated in this Agreement, the number of
Units set forth on the “Subscription Page” hereof (the “Purchased Units”), for
the purchase price set forth therein (the “Purchase Price”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

ARTICLE I.

PURCHASE AND SALE

 

1.1       Purchase of the Securities. Subject to the terms and conditions of
this Agreement, the Purchaser intends to be legally bound and the Company agrees
to issue the Purchased Units against its receipt of the Purchase Price for the
Purchased Units.

 

1.2       Deliveries. At each Closing, the Purchaser will deposit the Purchase
Price for the Purchased Units to an account designated by the Company by wire
transfer of immediately available funds. The Company will deliver to the
Purchaser certificates and/or Direct Registration Statements representing the
Securities included in the Purchased Units against the Company’s receipt of the
Purchase Price.

 



 

 

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Purchaser as follows:

 

2.1        Organization; Good Standing; and Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The shares of the Company’s common stock are currently traded
on NASDAQ.

 

2.2        Authorization. The Company possesses the legal right and capacity to
execute, deliver and perform this Agreement. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of the Company’s articles of incorporation or
bylaws. The Company has taken all action required by law, its articles of
incorporation, its bylaws, or otherwise to authorize the execution and delivery
of this Agreement and the issuance of the Securities, and the Company has full
power, authority, and legal right and has taken all action required by law, its
articles of incorporation, bylaws, or otherwise to consummate the transactions
herein contemplated. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, receivership, fraudulent conveyance or similar laws
affecting or relating to the enforcement of creditors’ rights generally, and by
equitable principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

2.3      Issuance of the Securities. The Securities have been duly authorized,
and when issued in accordance with the terms set forth in this Agreement, will
be duly and validly issued, and the Warrants shall constitute the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with their terms. The Purchased Units, when issued against payment of
the Purchase Price, and the Warrant Shares, when issued in accordance with the
terms of the Warrants, will be duly authorized, and duly and validly issued,
fully paid and non-assessable, free and clear of all Liens imposed by the
Company, other than restrictions on transfer provided for in this Agreement. The
Company has reserved from its duly authorized capital stock a number of shares
of Common Stock for issuance of the Warrant Shares.

 

2.4        SEC Filings; Financial Statements.

 

(a)        There has been available on the SEC EDGAR website, copies of each
report, registration statement and definitive proxy statement filed by Company
with the SEC since at least January 1, 2017 (the “Company SEC Reports”), which
are all the forms, reports and documents filed by Company with the SEC from
January 1, 2017 to the date of this Agreement. As of their respective dates, the
Company SEC Reports (i) were prepared in accordance and complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations of the SEC thereunder applicable to
such Company SEC Reports; and (ii) did not at the time they were filed (and if
amended or superseded by a filing prior to the date of this Agreement then on
the date of such filing and as so amended or superseded) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 



 

 

 

(b)       Each set of financial statements (including, in each case, any related
notes thereto) contained in the Company SEC Reports comply as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, do not contain
footnotes as permitted by Form 10-Q promulgated under the Exchange Act) and each
fairly presents in all material respects the financial position of Company at
the respective dates thereof and the results of its operations and cash flows
for the periods indicated.

 

2.5        Information. The information concerning the Company set forth in this
Agreement and the Company SEC Reports is complete and accurate in all material
respects and does not contain any untrue statements of a material fact or omit
to state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.

 

ARTICLE III. 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to the Company as follows:

 

3.1       Incorporation; Authority. Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its or his obligations hereunder. The execution and
delivery of this Agreement and performance by Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, on the part of Purchaser. This Agreement, when delivered by
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against it or him in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

3.2       Own Account. Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law.
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business.

 



 

 

 

3.3       Purchaser Status. At the time Purchaser was offered the Units, it was,
and as of the date hereof it is, either: (i) an “accredited investor” as defined
in Rule 501(a) under the Securities Act or (ii) a non- “U.S. Person” as defined
in Rule 902(k) of Regulation S under the Securities Act and that all
negotiations with respect to the Purchased Units occurred outside the United
States.

  

3.4       Experience of Purchaser. Purchaser, either alone or together with its
or his representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Units. Purchaser is able to
bear the economic risk of an investment in the Purchased Units and, at the
present time, is able to afford a complete loss of such investment.

 

3.5       General Solicitation. Purchaser is not purchasing the Purchased Units
as a result of any advertisement, article, notice or other communication
regarding the Units published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

3.6        Access to Information. Purchaser acknowledges that it or he has had
the opportunity to review this Agreement (including all exhibits and schedules
thereto) and the SEC Reports and has been afforded (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the Units
and the merits and risks of investing in the securities of the Company; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company owns or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. 

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1       Transfer Restrictions.

 

(a)       The Securities included in the Purchased Units only may be disposed of
in compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an “affiliate” (as defined in Rule
405 of the Securities Act) of a Purchaser, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights and obligations of a Purchaser under this Agreement.

 



 

 

 

(b)       The Purchaser agrees to the imprinting, so long as is required by this
Section 4.2, of a legend on any of the Securities included in the Purchased
Units in the following form:

 

If the Purchaser is an “accredited investor”:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE [OR THE SHARES ISSUABLE UPON
EXERCISE OF THIS WARRANT] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 

If the Purchaser is a non- “U.S. Person”:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE [OR ISSUABLE UPON EXERCISE OF THIS
WARRANT] HAVE BEEN OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED IN
REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”))
AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED
UNDER THE SECURITIES ACT.”

 

“TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE [OR THE SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT] IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

4.2       Use of Proceeds. The Company shall use the net proceeds from the sale
of the Purchased Units hereunder for working capital purposes.

 

4.3       Registration. The Company hereby agrees to file a registration
statement under the Securities Act for the resale of the shares of Common Stock
and Warrant Shares included in the Purchased Units and any other securities
issued upon conversion or exchange or otherwise in respect thereof, including
without limitation pursuant to any stock dividend, stock split, merger,
consolidation or other recapitalization transaction (collectively, the
“Registrable Securities”), in accordance with Appendix A annexed hereto not more
than fifteen (15) days after the date of the first Closing and not more than
fifteen (15) days after the date of any subsequent Closing(s).

 



 

 

 

4.4       Indemnification.

 

(a)        The Company agrees to indemnify and hold harmless Purchaser and each
of the other Indemnified Parties (as hereinafter defined) from and against any
and all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements, and any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing, pursing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which any
Indemnified Party is a party) (collectively, “Losses”), directly or indirectly,
caused by, relating to, based upon, arising out of, or in connection with,
Purchaser’s purchase of the Purchased Shares pursuant to the terms of this
Agreement, any breach by the Company of any representation, warranty, covenant
or agreement contained in this Agreement, or the enforcement by Purchaser of its
rights under this Agreement, except to the extent that any such Losses are found
in a final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from the willful misconduct of
the Indemnified Party seeking indemnification hereunder.

 

(b)        These indemnification provisions shall extend to the following
persons (collectively, the “Indemnified Parties”): Purchaser, its present and
former affiliated entities, partners, employees, legal counsel, agents, advisors
and controlling persons (within the meaning of the federal securities laws), and
the officers, directors, partners, stockholders, members, managers, employees,
legal counsel, agents, advisors and controlling persons of any of them and any
assigns. These indemnification provisions shall be in addition to any liability
that the Company may otherwise have to any Indemnified Party.

 

(c)        If any action, suit, proceeding or investigation is commenced, as to
which an Indemnified Party proposes to demand indemnification, it shall notify
the Company with reasonable promptness; provided, however, that any failure by
an Indemnified Party to notify the Company shall not relieve the Company from
its obligations hereunder. An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company. Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by them. The Company shall
be liable for any settlement of any claim against any Indemnified Party made
with the written consent of the Company. The Company shall not, without the
prior written consent of Purchaser, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise or consent (i) includes, as an unconditional term
thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim; and (ii) does
not contain any factual or legal admission by or with respect to an Indemnified
Party or an adverse statement with respect to the character, professionalism,
expertise or reputation of any Indemnified Party or any action or inaction of
any Indemnified Party.

 



 

 

 

(d)        In order to provide for just and equitable contribution, if a claim
for indemnification pursuant to these indemnification provisions is made but it
is found in a final judgment by a court of competent jurisdiction (not subject
to further appeal) that such indemnification may not be enforced in such case,
even though the express provisions hereof provide for indemnification in such
case, then the Company shall contribute to the Losses to which any Indemnified
Party may be subject: (i) in accordance with the relative benefits received by
the Company and its stockholders, subsidiaries and affiliates, on the one hand,
and the Indemnified Party, on the other hand; and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
that resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the purchase price for the Purchased Units.

 

(e)        The indemnification provisions shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of the Indemnified
Parties and their respective successors, assigns, heirs and personal
representatives and shall remain operative and in full force and effect after
the Closing and for the maximum time period allowable under applicable law.

 

ARTICLE V.
MISCELLANEOUS

 

5.1        Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein or in any other documents. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach. Any party
hereto may, at or before any Closing, waive any conditions to its obligations
that are unfulfilled.

 

5.2        Binding Effect; Benefits. This Agreement shall inure to the benefit
of the parties hereto and shall be binding upon them and their respective their
heirs, executors, administrators, successors, legal representatives and assigns.
Except as otherwise set forth herein, nothing in this Agreement, expressed or
implied, is intended to confer upon any person other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

 

5.3        Assignment; Delegation. No party to this Agreement may assign its
rights or delegate its obligations hereunder without the prior written consent
of all of the other parties.

 

5.4        Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements, statements, representations or promises, oral
and written, among the parties hereto with respect to the subject matter hereof.

 



 

 

 

5.5        Notices. Any notice, demand or other communication which any party
hereto may be required, or may elect, to give to anyone interested hereunder
shall be sufficiently given if (a) deposited, prepaid, with a recognized
international courier service, (b) delivered personally, (c) upon the expiration
of twenty four (24) hours after transmission, if sent by facsimile if a
confirmation of transmission is produced by the sending machine (and a copy of
each facsimile promptly shall be sent as provided in clause (a), in each case to
the parties at their respective addresses set forth below their signatures to
this Agreement (or at such other address for a party as shall be specified by
like notice; provided that the notices of a change of address shall be effective
only upon receipt thereof).

 

5.6        Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles. EACH PARTY HERETO WAIVES TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY BREACH OR
ALLEGED BREACH HEREOF.

 

5.7        Severability. If any term or provision of this Agreement shall to any
extent be finally determined by a court of competent jurisdiction to be invalid
or unenforceable, the remainder of this Agreement shall not be affected thereby,
and each term and provision of the agreement shall be valid and enforced to the
fullest extent permitted by law, provided that as so enforced, each of the
parties receives substantially all of the benefits contemplated hereby.

 

5.8        Counterparts. This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and by facsimile, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart. Signatures may be facsimiles.

 

IN WITNESS WHEREOF, Buyer and Company have caused their respective signature
page to this Securities Purchase Agreement to be duly executed as of the date
first written above.

 



  ONE HORIZON GROUP, INC.         [img001_v1.jpg]         BY:       Name: Mark
White, CEO



 

IN WITNESS WHEREOF, Buyer and Company have caused their respective signature
page to this Securities Purchase Agreement to be duly executed as of the date
first written above.

  

  FIRST CHOICE INTERNATIONAL COMPANY, INC.         BY: [img002_v1.jpg]     Name:
Mark Peikin, CEO



  

 

 


SUBSCRIPTION PAGE

 

Name of Purchaser: First Choice International Company, Inc.

 

Signature of Individual or Authorized Signatory: __________________________

 

Name of Authorized Signatory, if Entity: Mark Peikin

 

Title of Authorized Signatory, if Entity: CEO

 

Contact Information for Notices to Purchaser: 

 

First Choice International Company, Inc.
330 Clematis Street, Ste. 217

West Palm Beach, FL 33401
Telephone: 305-587-9897

Facsimile: 800-805-1622
E-mail: mhp@123bgp.com
Attention: Mark Peikin, CEO

 

EIN Number: 27-1461143

 

Number of Units Purchased: __________ 

 

Purchase Price: $

 

ACCEPTANCE OF SUBSCRIPTION

 



  ONE HORIZON GROUP, INC.         By:       Martin Ward, CFO

 

Date: ___________ __, 2018



 



 

 

 

Appendix A

 

REGISTRATION RIGHTS

 

(a)  As used in this Appendix A the following capitalized terms used without
definition shall have the meanings assigned to them below:

 

  1. “Damages” means any loss, damage, or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company filed pursuant hereto, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law based upon, or arising out of, any of such party’s obligations arising
hereunder.      

  2. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time-to-time, and the rules and regulations promulgated thereunder.      

  3. “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.      

  4. “Registrable Securities” means the shares of Common Stock included in the
Purchased Units and issuable upon exercise of the Warrants included in the
Purchased Units, or other securities issued upon conversion or exchange or
otherwise in respect thereof, including without limitation pursuant to any stock
dividend, stock split, merger, consolidation or other recapitalization
transaction.      

  5. “SEC” means the Securities and Exchange Commission.      

  6.

“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act,
as in effect from time-to-time.

 

  7. “Securities Act” means the Securities Act of 1933, as amended from
time-to-time, and the rules and regulations promulgated thereunder.      

  8. “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
the fees and expenses of counsel to the Buyer.

 



 

 

 

(b) Not later than fifteen (15) days after the date of the first Closing or any
subsequent Closing, the Company will file a registration statement under the
Securities Act for the resale of the Registrable Securities by the Purchaser on
Form S-3, or if the Company does not then qualify to use Form S-3, Form S-1 or
such other form as it is then eligible to use for the resale of the Registrable
Securities (the “Registration Statement”) and shall use its reasonable
commercial efforts to have the Registration Statement declared effective by the
SEC and maintain the effectiveness of the Registration Statement until all of
the Registrable Securities have been sold or are eligible for sale pursuant to
Rule 144 without restriction. The Company shall furnish the Purchaser with a
copy of the prospectus included in the Registration Statement at the time it is
declared effective and any amendments or supplements thereto. The Company shall
notify Purchaser of the happening of any event of which the Company has
knowledge as a result of which the prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and promptly prepare a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of the Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading; provided that the Company may postpone for up to ninety (90) days
the delivery of any such supplement or amendment if the Company’s Board of
Directors determines in good faith that disclosure of the new information to be
contained therein would reasonably be expected to have a material adverse effect
on (i) any proposal or plan by the Company or any of its affiliates to engage in
any acquisition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer, reorganization or similar transaction; or
(ii) any pending or threatened litigation to which the Company is, or is
threatened to be made, a party.

 

As a condition to the registration of the Registrable Securities, the Purchaser
shall furnish the Company and its counsel with such information regarding
itself, the Registrable Securities held by it, and the intended method of
disposition of such Registrable Securities as is reasonably required to file the
Registration Statement and cause the timely registration of the Registrable
Securities.

 

The Company shall pay all expenses (other than Selling Expenses), and stock
transfer taxes applicable to the sale of the Registrable Securities, and the
fees and expenses of counsel to the Purchaser) incurred in connection with the
registration of the Registrable Securities, including all registration, filing
and accounting fees, and fees and disbursements of counsel for the Company.

 

(c)(1) To the extent permitted by law, the Company will indemnify and hold
harmless the Purchaser, and the partners, members, officers, directors, and
shareholders of the Purchaser, and each Person, if any, who controls the
Purchaser, against any Damages, and the Company will pay to the Purchaser,
controlling Person, or other aforementioned Person any legal fees and other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that such indemnity shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of the Purchaser, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.

 

 (c)(2) To the extent permitted by law, the Purchaser will indemnify and hold
harmless the Company, and each of its directors, each of its officers who has
signed the Registration Statement, each Person (if any), who controls the
Company within the meaning of the Securities Act, legal counsel for the Company,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of the Purchaser
expressly for use in connection with such registration; and the Purchaser will
pay to the Company and each other aforementioned Person any legal fees and other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that such indemnity shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Purchaser, which consent shall not be
unreasonably withheld; and provided further that in no event shall the aggregate
amounts payable by the Purchaser by way of such indemnity exceed the Purchase
Price.

 



 

 

 

  (c)(3) Promptly after receipt by an indemnified party of notice of the
commencement of any action (including any governmental action) for which a party
may be entitled to indemnification hereunder, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party, give the
indemnifying party notice of the commencement thereof. The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel reasonably mutually satisfactory to the parties; provided, however, that
an indemnified party (together with all other indemnified parties that may be
represented without conflict by one (1) counsel) shall have the right to retain
one (1) separate counsel, with the reasonable fees and expenses to be paid by
the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such action. The failure to give notice to
the indemnifying party within a reasonable time of the commencement of any such
action will not relieve such indemnifying party of any liability to the
indemnified party, except to the extent, and only to the extent, that such
failure actually and materially prejudices the indemnifying party’s ability to
defend such action. The failure to give notice to the indemnifying party will
not relieve it of any liability that it may have to any indemnified party
otherwise than as provided herein.

 

  (c)(4) To provide for just and equitable contribution to joint liability under
the Securities Act in any case in which either (i) any party otherwise entitled
to indemnification hereunder makes a claim for indemnification pursuant to this
Appendix A but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Appendix A provides
for indemnification in such case; or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Appendix A, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation; and provided further that in no event shall the
aggregate amounts payable by the Purchaser by way of indemnity or contribution
exceed the Purchase Price.

 

(d) The obligations of the Company and the Purchaser under this Appendix A shall
survive the completion of any offering of the Registrable Securities in a
registration under this Appendix A, and otherwise shall survive the termination
of this Agreement for the maximum time period allowable under applicable law.

 



 

 

 

EXHIBIT A

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

FORM OF COMMON STOCK PURCHASE WARRANT

 

One Horizon Group, Inc.

 

Warrant Shares: ______ Initial Exercise Date: _____ __, 2018

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, First Choice International Company, Inc. or assigns (the “Holder”) is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date hereof (the
“Initial Exercise Date”) and on or prior to the close of business on October 4,
2019 (the “Termination Date”) but not thereafter, to subscribe for and purchase
from One Horizon Group, Inc., a Delaware corporation (the “Company”), up to
4,250,000 shares (as subject to adjustment hereunder, the “Warrant Shares”) of
the Company’s common stock, par value $0.0001 per share (the “Common Stock”).
The purchase price of one share of Common Stock under this Warrant shall be
equal to the Exercise Price, as defined in Section 1(b).

 

Section 1.          Exercise.

 

a)         Exercise of the purchase rights represented by this Warrant may be
made, in whole or in part, at any time or times on or after the Initial Exercise
Date and on or before the Termination Date by delivery to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company) of a duly executed facsimile copy (or e-mail attachment) of the
Notice of Exercise in the form annexed hereto and, within one (1) Trading Day of
the date said Notice of Exercise is delivered to the Company, payment the
aggregate Exercise Price of the shares thereby purchased by wire transfer or
cashier’s check drawn on a United States bank. No ink-original Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Notice of Exercise form be required.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Notice of
Exercise within one (1) Business Day of receipt of such notice. The Holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.

 



 

 

 

b)         Exercise Price. The exercise price per share of Common Stock under
this Warrant shall be US Twenty Cents (US $.20) subject to adjustment hereunder
(the “Exercise Price”).

 

c)         Mechanics of Exercise.

 

i.            Delivery of Warrant Shares Upon Exercise. The Company shall cause
the Warrant Shares purchased hereunder to be transmitted by the Transfer Agent
to the Holder by crediting the account of the Holder’s or its designee’s balance
account with The Depository Trust Company through its Deposit or Withdrawal at
Custodian system (“DWAC”) if the Company is then a participant in such system
(or similar) and either (A) there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by Holder or (B) this Warrant is being exercised via cashless exercise, and
otherwise by physical delivery of a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
Warrant Shares to which the Holder is entitled pursuant to such exercise to the
address specified by the Holder in the Notice of Exercise by the date that is
three Trading Days after the delivery to the Company of the Notice of Exercise
(such date, the “Warrant Share Delivery Date”). Upon delivery of the Notice of
Exercise the Holder shall be deemed for all corporate purposes to have become
the holder of record of the Warrant Shares with respect to which this Warrant
has been exercised, irrespective of the date of delivery of the Warrant Shares;
provided payment of the aggregate Exercise Price is received within one Trading
Day of delivery of the Notice of Exercise. The Company agrees to maintain a
transfer agent that is a participant in the FAST program so long as this Warrant
remains outstanding and exercisable.

 

ii.          Delivery of New Warrants Upon Exercise. If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 

iii.         Rescission Rights. If the Company fails to cause the Transfer Agent
to transmit to the Holder the Warrant Shares pursuant to Section 1(c)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise by delivering written notice to the Company at any time prior to the
Company delivering such Warrant Shares.

  

iv.          No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

v.          Charges, Taxes and Expenses. Issuance of Warrant Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such Warrant Shares, all of
which taxes and expenses shall be paid by the Company, and such Warrant Shares
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event that Warrant Shares
are to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all Transfer Agent fees required for
same-day processing of any Notice of Exercise and all fees to the Depository
Trust Company (or another established clearing corporation performing similar
functions) required for same-day electronic delivery of the Warrant Shares.

 



 

 

  

vi.         Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

d)           Holder’s Exercise Limitations. The Company shall not affect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 1 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates (such Persons, “Attribution Parties”)), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates and Attribution
Parties shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates or Attribution Parties
and (ii) exercise or conversion of the unexercised or nonconverted portion of
any other securities of the Company (including, without limitation, any other
Common Stock Equivalents) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its Affiliates or Attribution Parties.  Except as set forth in the
preceding sentence, for purposes of this Section 1(d), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder, it being acknowledged by the
Holder that the Company is not representing to the Holder that such calculation
is in compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 1(d) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder together with any Affiliates and Attribution
Parties) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 1(d), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within two Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates or Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Holder, upon notice to the
Company, may increase or decrease the Beneficial Ownership Limitation provisions
of this Section 1(d), provided that the Beneficial Ownership Limitation in no
event exceeds 4.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Warrant held by the Holder and the provisions of this Section
1(d) shall continue to apply. Any increase in the Beneficial Ownership
Limitation will not be effective until the 61st day after such notice is
delivered to the Company. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 1(d) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.

 



 

 

 

Section 2.          Certain Adjustments.

 

a)         Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 2(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

b)         Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 1(d) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 1(d) on the exercise of this
Warrant). For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant and
the other Transaction Documents in accordance with the provisions of this
Section 3(e).

  



 

 

 

c)           Calculations. All calculations under this Section 2 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 2, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

d)           Notice to Holder.

 

i.          Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 2, the Company shall promptly
deliver to the Holder by facsimile or email a notice setting forth the Exercise
Price after such adjustment and any resulting adjustment to the number of
Warrant Shares and setting forth a brief statement of the facts requiring such
adjustment.

 

ii.         Notice to Allow Exercise by Holder. If (A) the Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 10 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. The Holder shall
remain entitled to exercise this Warrant during the period commencing on the
date of such notice to the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein.

 



 

 

 

Section 3.              Transfer of Warrant.

 

a)            Transferability. This Warrant and all rights hereunder (including,
without limitation, any registration rights) are transferable, in whole or in
part, upon surrender of this Warrant at the principal office of the Company or
its designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company unless the Holder has assigned this Warrant in full, in
which case, the Holder shall surrender this Warrant to the Company within three
(3) Trading Days of the date the Holder delivers an assignment form to the
Company assigning this Warrant full. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

 

b)            New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 3(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the original issuance date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

c)            Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

Section 4.             Miscellaneous.

 

a)            No Rights as Stockholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
1(c)(i), except as expressly set forth in Section 2.

 

b)            Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)            Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

d)            Authorized Shares.

 

 The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary Warrant Shares upon the exercise of the purchase rights under this
Warrant. The Company will take all such reasonable action as may be necessary to
assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Trading Market upon which the Common Stock may be listed. The Company covenants
that all Warrant Shares which may be issued upon the exercise of the purchase
rights represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and payment for such Warrant Shares in accordance
herewith, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

 



 

 

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action that would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e)         Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Securities Purchase Agreement.

 

f)         Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, and the Holder
does not utilize cashless exercise, will have restrictions upon resale imposed
by state and federal securities laws.

 

g)        Nonwaiver and Expenses. No course of dealing or any delay or failure
to exercise any right hereunder on the part of Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies.
Without limiting any other provision of this Warrant or the Consulting
Agreement, if the Company willfully and knowingly fails to comply with any
provision of this Warrant, which results in any material damages to the Holder,
the Company shall pay to the Holder such amounts as shall be sufficient to cover
any costs and expenses including, but not limited to, reasonable attorneys’
fees, including those of appellate proceedings, incurred by the Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

 

h)        Notices. Any notice, request or other document required or permitted
to be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Consulting Agreement.

 

i)         Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 



 

 

 

j)         Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

  



 

 

 

k)        Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

l)         Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

m)       Severability. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

n)        Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

********************

 

(Signature Page Follows)

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

ONE HORIZON GROUP, INC.

      By:       Name: Martin Ward     Title: Chief Financial Officer  

 



 

 

 

NOTICE OF EXERCISE

 

TO: One Horizon Group, INC.

 

(1)       The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)       Please issue said Warrant Shares in the name of the undersigned or in
such other name as is specified below:

 

     

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

     

     

     

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:  

Signature of Authorized Signatory of Investing Entity:  

Name of Authorized Signatory:  

Title of Authorized Signatory:  

Date:  

  



 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:         (Please Print)       Address:         (Please Print)       Phone
Number:           Email Address:           Dated: _______________ __, ______    
      Holder’s Signature: _______________________________           Holder’s
Address: ________________________________    

 



 

 